Title: To George Washington from the Board of War, 12 October 1776 [letter not found]
From: Board of War
To: Washington, George

Letter not found: from the Board of War, 12 Oct. 1776. On 22 Oct. Robert Hanson Harrison wrote to the Board of War: “I am directed by his Excellency, whose business has called him from hence, to acknowledge his receipt of your Favors of the 12th and 15th Instt, and to inform you in Answer to the first, that he will mention the case of the French Gentn to Genl Lee, and obtain his Opinion as to the best mode of providing for ’em in a usefull way. The Horses belonging to the Light Dragoons, who were taken, he thinks will be very serviceable, and he will write to Genl Ward or One of the Agents to purchase them” (DNA:PCC, item 152).